T L HOROWITZ JosHuA J. Horowi1z, Esq.

Tel.: 212.203.9011

N Y TECH LAW P.C. joshua. horowitz@techlawny.com

March 13, 2020

VIA ECF

Hon. Jesse M. Furman

United States District Judge
Southern District of New York
40 Foley Square

New York, NY 10007

Re: United States v. Nkanga Nkanga, 18-Cr-713(JMF)

Dear Judge Furman:

I write on behalf of Dr. Nkanga regarding the Court’s recommended designation. Having
conferred with family for Dr. Nkanga, we respectfully request the Court to recommend that BOP
designate Dr. Nkanga to FMC Devens.

We thank the Court for its consideration of this application.

Respectfully submitted,

Joshua J. Horowitz
Daniel S. Parker

ce: All Counsel (by ECF)

Application GRANTED. The Court recommends that the BOP designate Dr. Nkanga
to FMC Devens to ensure that he receives appropriate medical care. The Government
shall promptly share a copy of this endorsed letter with the BOP to ensure that it is
aware of the updated recommendation.

The Clerk of Court is directed to terminated ECF No. 67.
SO ORDERED.

MOS

March 13, 2020

HOROWITZ TECH LAW P.C. ¢ 350 FIFTH AVENUE, SUITE 7610 » NEW YORK, NEW YORK 10118
TEL: 212.203.9011 ¢ FAX: 716.535.1686 *« WWW.TECHLAWNY.COM
